As filed with the Securities and Exchange Commission on July 30, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SEVERN BANCORP INC. (Exact name of registrant as specified in its charter) Maryland 52-1726127 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 200 Westgate Circle, Suite 200, Annapolis, MD 21401 (Address of Principal Executive Offices) (Zip Code) 2008 Equity Incentive Plan (Full title of the Plan) Alan J. Hyatt President and Chief Executive Officer Severn Bancorp, Inc. 200 Westgate Circle, Suite 200 Annapolis, MD 21401 (Name and address of agent for service) (410) 260-2000 (Telephone number, including area code, of agent for service) Copy to: Edward L. Lublin, Esquire Francis E. Dehel, Esquire Blank Rome LLP One Logan Square, 18th & Cherry Streets Philadelphia, PA 19103 Telephone:(215) 569-5500 Facsimile:(215) 832-5532 CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee Common stock, par value $0.01 per share 621,000 $6.10 $3,788,100.00 $149.00 (1) Pursuant to Rule 416 under the Securities Act of 1933, as amended, this registration statement also includes such indeterminate number of shares of Common Stock as may be issued pursuant to certain anti-dilution provisions contained in the Plan. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(h), based upon the average of the high and low sale prices of the Common Stock, reported on the Nasdaq Capital Market on July 28, 2008. 2 Part I.Information Required in the Section 10(a) Prospectus Item 1. Plan Information The documents containing the information specified in Part I of Form S-8 will be sent or given to participants in the Severn Bancorp, Inc. 2008 Equity Incentive Plan, referred to as the Plan, as specified by Rule 428(b)(1) promulgated by the SEC under the Securities Act. These documents are not being filed with the SEC, but constitute (along with the documents incorporated by reference into this registration statement pursuant to Item 3 of Part II hereof) a prospectus that meets the requirements of Section 10(a) of the Securities Act. Item 2. Registrant Information and Employee Plan Annual Information Severn Bancorp, Inc., referred to as Severn, will furnish without charge to each participant in the Plan, upon the written or oral request of such person, a copy of any or all of the documents (i) incorporated by reference in Item 3 of Part II of this Registration Statement, which are incorporated by reference into the prospectus for the Plan, and (ii) any other documents required to be delivered pursuant to Rule 428(b) promulgated by the Commission under the Securities Act.Requests should be directed to S. Scott Kirkley, Executive Vice
